[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              JUNE 17, 2008
                               No. 07-14315
                                                            THOMAS K. KAHN
                           Non-Argument Calendar
                                                                CLERK
                         ________________________

                       D. C. Docket No. 06-00084-CR-4

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

RAUL CAZARES MENDOZA,
a.k.a. Adrian Casurez Mendoza,
a.k.a. Raul Mendoza-Cazares,
a.k.a. Juan Daniel Mendoza,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (June 17, 2008)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
      Raul Cazares Mendoza appeals his sentence of 144 months of imprisonment

for possession with intent to distribute five kilograms or more of cocaine and

illegal reentry into the United States. 8 U.S.C. § 1326(a), (b)(2); 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(ii)(II). Mendoza argues that his sentence is procedurally and

substantively unreasonable. We affirm.

                                 I. BACKGROUND

      Mendoza, a Mexican citizen, was arrested after police officers discovered

drugs in Mendoza’s vehicle during a traffic stop. Mendoza was charged in a two-

count indictment for possession with intent to distribute five or more kilograms of

cocaine and illegal reentry as a previously deported illegal alien. 8 U.S.C.

§ 1326(a), (b)(2); 21 U.S.C. § 841(a)(1), (b)(1)(A)(ii)(II). Mendoza entered a

blind plea of guilty to both counts. The district court explained to Mendoza during

the plea colloquy that the sentencing guidelines were advisory and the court could

impose a sentence for his drug offense up to the statutory maximum of life

imprisonment. The district court accepted Mendoza’s pleas of guilty.

      The presentence investigation report provided a sentencing range between

121 and 151 months of imprisonment. The report stated that Mendoza had

illegally entered the United States on five occasions before his current illegal

reentry. Mendoza asked the court to credit him for five additional months that he



                                           2
served in a Mexican prison after he completed a 70-month sentence for earlier

convictions related to his possession and distribution of methamphetamine.

Mendoza requested that the court impose the statutory minimum sentence of 120

months of imprisonment.

      The district court sentenced Mendoza to two concurrent terms of 144 months

of imprisonment followed by terms of five and three years of supervised probation.

The court explained that “[t]he maximum guideline range would be 151 months;

and in figuring the 144, [it had] taken into account . . . the 5 months [Mendoza]

served on a prior sentence in Mexico.” The court also explained that the sentence,

which was “a little bit above the mandatory minimum, little bit below the

maximum” served as a “deterrent to future criminal activity; punish[ed] the

defendant certainly appropriately and protect[ed] the public.” Mendoza objected to

the sentence as unreasonable and stated that “a sentence at the low end of the

guideline range, 121 months [was] appropriate.”

                          II. STANDARD OF REVIEW

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005).

Review for reasonableness is a deferential standard of review for abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007).



                                          3
                                 III. DISCUSSION

      Mendoza argues that his sentence is unreasonable. Mendoza argues that the

district court “failed to take into account the parsimony principle [of section

3553(a)] when imposing sentence” and his sentence is procedurally unreasonable

because the district court did not adequately explain why it did not impose a lesser

sentence or mention a “factor in aggravation” to justify the sentence imposed.

Mendoza also contends that his sentence is substantively unreasonable.

      The district court did not abuse its discretion when it sentenced Mendoza

within the guideline range. Mendoza has not established that the district court

committed a procedural error. The district court considered the statutory factors

and purposes of sentencing and reasonably determined that a sentence of 144

months of imprisonment was sufficient but not greater than necessary to achieve

those purposes. 28 U.S.C. § 3553(a); Gall, 128 S. Ct. at 597. Although “[w]e do

not in this circuit presume reasonable a sentence within the properly calculated

Guidelines range,” United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir.

2007), Mendoza’s sentence is substantively reasonable. The district court

explained that the sentence served the statutory purposes of deterrence, adequate

punishment, and protection of the public. See Gall, 128 S. Ct. at 597. Mendoza

had illegally entered the United States on five occasions and committed several



                                           4
drug crimes while in this country, and the district court took into consideration that

Mendoza spent five additional months in a Mexican prison for his previous drug

conviction. Mendoza’s sentence is reasonable.

                                IV. CONCLUSION

      Mendoza’s sentence is AFFIRMED.




                                           5